■ Mr. Chief Justice Bingham
delivered the opinion of the Court:
The petitioner is not a party having such an interest in the estate of John Franey aS entitles it to resist the granting of letters of administration thereon. It has an interest in the question whether or not his administrators may maintain a suit against it, and that is all. In every other way it is a stranger to the estate. No one has a right to question the propriety of the issuing of letters of administration unless he shows an interest in the estate of the deceased, and it is clear that the petitioner has no such interest. It is neither creditor nor legatee; and it is not even certain that it is a debtor of the estate until the result of the suit now pending against it shall determine that fact. The question whether the plaintiffs in that suit have the legal capacity to maintain their action is one which can be fully determined in the action itself. If it should be there held that the Orphans’ Court had no jurisdiction to grant the plaintiffs’ letters of administration the action, of course, will fail, since the plaintiffs will have no legal capacity to maintain it. It is therefore unnecessary, and indeed it would be improper, for us to decide that question in this proceeding.

The ruling of the Orphans’ Court is, therefore, affirmed.